Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on March 31, 2021. Claims 1, 2, 5, 9, 12, 23-25, 27-28 are pending and currently examined.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(Previous Rejection – Maintained) Claims 1, 2, 5, 9, 12, 23-25 and 27-28 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Reddy et al. (US 2005/0019348 A1, published Jan. 27, 2005, submitted in IDS filed on 07/11/2013).

Applicant makes the following arguments:
1. The Rejection and a Mention of Statutory Language and Certain Claim Language that Negates the Rejection

2.1. Background on Viral Invention Patenting to Illustrate that the Claimed Invention is Patentable 
Applicant argues that if the language in and logic of the Office Action were correct, there would never be any patents granted by the USPTO as to isolated viruses. Applicant lists some recently granted patent, arguing that these patents are witness to the errors of the Office action. Applicant argues that each of MVA-BN, ALVAC and TROVAC, all vaccine strain viruses, like the present invention (see discussion below) especially show that viruses from purification, as in the present application, are indeed novel and nonobvious; and, relying on the means by which the invention was made to rebut patentability and assert obviousness is not in accordance with Section 103, especially the plain language of Section 103. Applicant argues that Each of MVA-BN, ALVAC and TROVAC are vaccine viruses (like the present invention) and are attenuated, i.e., they have a different replication profile, from that of the parental 
2.2 The Present Invention: A Regulatory-Agency-Approved-Product, Successful Commercial Product; and Hence Patentable Including Due to - Being Not Taught or Suggested by Reddy; Taught Away From By Reddy; Surprisingly, Unexpectedly Superior to Reddy; and Having Achieved Secondary Indicia of Nonobviousness
Applicant argues that, in the present invention, the homogeneous population of RN1250 has a different replication profile from the parental population from which it is isolated, and the parental population does not teach or suggest the different replication profile, or the surprising, unexpected and superior aspects of the homogeneous population of RN1250 in the claims of the present invention, and that Reddy does not and cannot teach or suggest the present invention, including because Reddy does not teach or suggest a purified population— the homogeneous population of RN1250—or the characteristics of the homogeneous population of RN1250. 
Applicant argues that the Examiner, by the literal language of the Statute cannot rely on how the present invention was made to attempt to negate patentability over Reddy (or bridge gaps in the Reddy disclosure), and that Reddy provides no reason to make the homogeneous population of RN1250 of the claims; a new virus consisting exclusively of the recombinant Rispens CVI988 MDV strain modified to contain long terminal repeats (LTR) of reticuloendotheliosis virus (REV). Applicant argues that, while 
Applicant argues that nothing in the record teaches or suggests that CVRM-2 was a heterogeneous mixture of parent and recombinant MDVs, that plaque purifying CVRM-2 would isolate the recombinant MDV from the parental MDV to produce a new virus (i.e., RN1250), or that this new virus would provide improved protection against MDV relative to CVRM-2—indeed such protection that the present invention is a regulatory-agency-approved product, namely PREVEXXION RN. 
Applicant argues that, further, Reddy actually teaches away from using plaque purification to isolate recombinant CVI 988 and suggests that CVRM-2 consisted exclusively of recombinant CVI 988 after eight passages because of recombinant CVI 988’s superior replicative fitness, that, put simply, no record evidence shows that an ordinarily skilled artisan would have used plaque purification to make RN1250 from CVRM-2, or that the resulting RN1250 would provide advantages in protective efficacy over CVRM-2 - neither the suggestion of the present invention nor any expectation of its success can be found in the prior art or Reddy.
Applicant argues that Reddy and the ordinarily skilled artisan mistakenly believed that CVRM-2 was a pure population of recombinant Rispens CVI 988 modified to contain REV LTRs, free of any parent Rispens CVI 988, not realizing that CVRM-2 was actually a heterogeneous mixture of the parent and recombinant MDVs (see Applicant’s Specification, [0012], [0045]; Reddy, [0073] (providing that CVRM-2 consisted exclusively of recombinant CVI 988 after eight passages because of recombinant CVI 
Applicant argues that, furthermore, the vaccine claims herewith encompass the regulatory-agency-approved product PREVEXXION RN, and the method claims herewith encompass use of PREVEXXION RN. Neither PREVEXXION RN nor the properties of PREVEXXION RN are taught or suggested by Reddy; Reddy cannot and does not teach or suggest the vaccine or method claims of the present application. By presents Exhibits 1-3, Applicant argues that the homogeneous population of RN1250 of the present invention has a different replication profile than the parental virus from which the homogeneous population of RN1250 of the present invention was obtained; after 49 days 40% of the chickens tested positive for virus detection of the parental virus, whereas none of the chickens administered PREVEXXION RN tested positive for virus detection after 49 days, and that a virus-free chicken at 49 days is important and that the present invention achieves this result demonstrates a difference of the present invention that has a real world utility.

The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) (reversed rejection because inherency was based on what would result due to optimization of conditions, not what was necessarily present in the prior art); In re Oelrich, 666 F.2d 578, 581-82, 212 USPQ 323, 326 (CCPA 1981). Also, "[a]n invitation to investigate is not an inherent disclosure" where a prior art reference "discloses no more than a broad genus of potential applications of its discoveries." Metabolite Labs., Inc. v. Lab.Corp. of Am. Holdings, 370 F.3d 1354, 1367, 71 USPQ2d 1081, 1091 (Fed. Cir. 2004) (explaining that "[a] prior art reference that discloses a genus still does not inherently disclose all species within that broad category" but must be examined to see if a disclosure of the claimed species has been made or whether the prior art reference merely invites further experimentation to find the species).
"In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (emphasis in original) (Applicant’s invention was directed to a biaxially oriented, flexible dilation catheter balloon (a tube which expands upon inflation) used, for example, in clearing the blood vessels of heart patients). The examiner applied a U.S. patent to Schjeldahl which disclosed injection molding a tubular preform and then injecting air into the preform to expand it against a mold (blow molding). The reference did not directly state that the end product balloon was biaxially oriented. It did disclose that the balloon was "formed from a thin flexible inelastic, high tensile strength, biaxially oriented synthetic plastic material." Id. at 1462 (emphasis in original). The examiner argued that SchjeldahTs balloon was inherently biaxially oriented. The Board reversed on the basis that the examiner did not provide objective evidence or cogent technical reasoning to support the conclusion of inherency.).

Applicant argues that the Examiner has not demonstrated that by necessity one must arrive at the claimed invention from going against the Reddy teachings and applying purification to CVRM-2; and, the Examiner’s rationale is not legally not sound as it conflicts with the plain language of Section 103, which prohibits using Applicant’s method for making the invention as a basis for negating patentability.

Applicant argues that Applicant’s vaccine comprising a homogenous population of RN1250 demonstrated a significant and unexpected improvement over Reddy’s vaccine comprising CVRM-2, viz., greatly improved protective efficacy, that, specifically, Reddy’s vaccine provided less than 80% protection on average against challenge with a very virulent strain of MDV (protection range of 76.5% - 82.4%) whereas Applicant’s vaccine showed 89.4 % protection on average against challenge with a very virulent strain of MDV (protection range of 85.3% to 94.1%, depending on dose) (compare Reddy, [0076], Table 1 with Applicant’s Specification, [0105], Table 5). Applicant argues that Applicant’s best dose showed a protection improvement of nearly 15%. See generally [0002] and [0012] (general disclosure in Applicant’s specification that there are “safety and efficacy results far exceeding those a skilled person would have expected on reading Reddy”). Applicant argues that these surprising and superior results were unexpected in view of Reddy’s disclosure; and, cannot be dismissed by negating patentability based on the method by which the present invention was made as the plain language of Section 103 prohibits such “rationale” for an obviousness rejection. 

The current rejection relies on the teachings of Reddy on an vaccine comprising a recombinant MDV virus derived from CV1988 strain through transformation with a foreign DNA construct which includes a long terminal repeat sequence of reticuloendotheliosis virus, that the resulting virus (i.e. MDV with REV LTR) is effective to elicit an immune response in Chicken to MDV without causing a significant degree of pathology in host (as does by the parental strain), that the recombinant virus generally grows more rapidly than the parental MDV strain and thus there is no need for plaque purification, and that, however, if there is no growth advantage, the recombinant viruses have to be plaque purified and screened for the presence of REV LTR sequences using PCR. 
These teachings indicate that the recombinant REV LTR-containing MDV is the desired component of the vaccine as opposed to the parental virus which the researchers sought to remove from the mixture obtained in the process of generating the recombinant virus. The teachings also indicate that there are at least two approaches to remove the unwanted parental virus, i.e., by serial passaging due to growth advantage of the LTR-containing recombinant virus over the parental MDV and by plaque purification, even though the researchers suggest that the plaque purification approach is not necessary since the researchers appear to believe that the purity achieved by passaging is sufficient by their standard.
The rejection is based on the finding that it is obvious for one of ordinary skill in the art at the time of invention to purify the recombinant virus to remove any trace amount of the unwanted parental virus.

Regarding Applicant’s argument based on patents granted by the Office to some isolated virus, it is noted that each patent application is examined based on the unique invention itself and patent is granted on evidence that support its novelty or non-obviousness. The current rejection has established that it would have been obvious for one of ordinary skill in the art at the time of invention to arrive at the invention as claimed from teachings of Reddy.
Regarding Applicant’s argument that Reddy does not and cannot teach a purified homogenous population or characteristics of homogenous population of RN1250, it is presented that the rejection is an obviousness rejection, not an anticipation rejection. As indicated in the rejection itself, the researchers of Reddy are well aware of the roles of the desired REV LTR-containing recombinant MDV and the undesired contaminating parental virus used as origin in producing the recombinant virus. The characteristics of the RN1250 is considered to be indistinguishable from those possessed by the desired REV-LTR-containing recombinant MDV.    
Regarding Applicant’s argument that Reddy provides no reason to make homogenous population of RN1250, it is noted that teachings of Reddy indicate that the 
Regarding Applicant’s argument that Reddy and the ordinarily skilled artisan mistakenly believed that CVRM-2 was a pure population of recombinant Rispens CVI 988 modified to contain REV LTRs, free of any parent Rispens CVI 988, not realizing that CVRM-2 was actually a heterogeneous mixture of the parent and recombinant MDVs, the examiner does not agree. As indicated above, Reddy teaches that the vaccine of the study contains the desired REV LTR-containing recombinant MDV obtained by passages during which process the growth-advantageous recombinant virus becomes far more abundant than the undesired parental virus. One of skill in the art would reasonably expect that trace amount of parental virus could be present (because no-plaque purification is performed). Moreover, the rejection does not require that Reddy teach or suggest that the vaccine virus does not contain trace amount of the unwanted parental virus. The rejection is based on the teaching or suggestion of Reddy that the REV-LTR-containing recombinant MDV is the desired virus as opposed to the unwanted parental virus in the vaccine of the study.

The cited MPEP 2112 paragraphs state that “[T]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.” However, the current rejection is not based on a certain result or characteristic that may occur or be present in the prior art to establish the inherency of that result or characteristics. The rejection establishes that Reddy teaches a recombinant MDV that is the desired component of the vaccine of the study, and that recombinant MDV of Reddy is indistinguishable from the RN1250 MDV as claimed and should possess the same characteristics as the RN1250 MDV.
The cited MPEP 2112 paragraphs also state "[I]n relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." As indicated in the discussion above, the teachings of Reddy suggest that the REV-LTR-containing recombinant MDV is the desired virus as opposed to the unwanted parental virus in the vaccine of the study, one of skill in the art would have reasonably expected that it would be ideal to use a vaccine containing desired recombinant virus at the highest possible purity while the undesired parental virus at the lowest possible level, even though 
Regarding Applicant’s argument that Examiner has not demonstrated that by necessity one must arrive at the claimed invention from going against the Reddy teachings and applying purification to CVRM-2, and that the Examiner’s rationale is not legally not sound as it conflicts with the plain language of Section 103, which prohibits using Applicant’s method for making the invention as a basis for negating patentability, it is presented that, as indicated in the discussion above, the teachings of Reddy suggest that the REV-LTR-containing recombinant MDV is the desired virus as opposed to the parental virus in the vaccine of the study, one of skill in the art would have found it reasonable to purify the recombinant virus to a certain degree as s/he sees fit. At the same time, purifying a virus to homogeneity, including plaque purification, is known and routinely performed at the time of invention, and contemplated in Reddy.
Regarding Applicant’s argument that there is no record evidence showing that a skilled artisan could have foreseen, expected, or otherwise intended that plaque purification of CVRM-2 would produce RN1250, or showing that the problem of improving MDV vaccine efficacy could be solved by plaque purifying CVRM-2 to derive a RN1250 virus having increased protection against MDV, the examiner does not agree. The whole study of Reddy is on improving an attenuated MDV vaccine virus, CVI988, which is found to be pathogenic to host, by inserting a REV-LTR into its genome. Teachings of Reddy suggest that the resulting REV-LTR-containing MDV is the desired MDV being advantageous over the parent virus, one of skill in the art would have 
Regarding Applicant’s argument that Reddy teaches away, MPEP section 2145 X.D relates to assertions that the art teaches away from the claimed invention. Such teachings are not considered to be a teaching away merely by indicating that something is in some manner inferior to another. In essence, a teaching away must criticize, discredit, or otherwise discourage the solution. Here, the art merely suggests that a plaque purification is not necessary because the growth advantage of the recombinant virus over the parental virus would lead to enrichment of the recombinant virus over the parental virus, it does not criticize, discredit, or otherwise discourage plaque purification, especially considering that plaque purification is commonly practiced in the field at the time of invention.  
Regarding Applicant’s argument that Applicant’s vaccine comprising a homogenous population of RN1250 demonstrated a significant and unexpected improvement over Reddy’s vaccine comprising CVRM-2, the examiner maintains his standing that teachings of Reddy suggest a vaccine with a pure REV-LTR-containing recombinant MDV. Therefore, the results presented by Applicant are inherent properties for a vaccine comprising a pure REV-LTR-containing recombinant MDV of Reddy.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648